467 F.2d 572
UNITED STATES of America ex rel. Samuel STOKES, C-6867, Appellant,v.Joseph BRIERLEY, Supt.
No. 72-1015.
United States Court of Appeals,Third Circuit.
Submitted Sept. 15, 1972.Decided Sept. 29, 1972.

Samuel Stokes, pro se.
J. Kent Culley, Asst. Dist. Atty., Pittsburgh, Pa., Robert W. Duggan, Dist. Atty. of Allegheny County, Carol Mary Los, Asst. Dist. Atty., for appellee.
Before McLAUGHLIN, ADAMS and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from the denial of a writ of habeas corpus.  The petitioner is presently incarcerated in a state correctional institution serving a life sentence imposed following a conviction by a jury of first-degree murder.  An appeal from the conviction was taken to the Supreme Court of Pennsylvania, which affirmed.  Commonwealth v. Stokes, 409 Pa. 268, 186 A.2d 5 (1962).  The petitioner then sought relief under the Pennsylvania Post-Conviction Hearing Act of 1966.  Relief was denied by the Court of Common Pleas of Allegheny County, and the denial was affirmed by the Supreme Court of Pennsylvania.  Commonwealth v. Stokes, 440 Pa. 642, 270 A.2d 624 (1970).


2
A petition for habeas corpus was then filed in the district court on the ground that the confession introduced against petitioner at his original trial was coerced.  The district judge carefully reviewed the entire record of the state proceedings, see Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963), concluded that the confession was voluntary, and denied the petition for habeas corpus.


3
Based upon our own independent review of the record, we affirm the judgment of the district court.


4
An appropriate order will be entered.